DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (hereinafter Osada, US 2009/0302792 A1).
For claims 1 and 12, Osada discloses a motor drive device/a motor drive system (Figs. 1 and 3 of Osada disclose a motor drive device 50/a motor drive system 50 – see Osada, Fig. 1, paragraph [0036]) comprising:
a first drive circuit configured to drive a first phase of a motor (Figs. 1 and 3 of Osada disclose a first drive circuit 21 configured to drive a first phase of 11 of a motor 1 – see Osada, Fig. 1, paragraphs [0050], [0059], [0088] and [0095]),
a second drive circuit configured to drive a second phase of the motor (Fig. 1 of Osada discloses a second drive circuit 22 configured to drive a second phase of 12 of a motor 1 – see Osada, Fig. 1, paragraphs [0050], [0060], [0088] and [0095]):
a first detection circuit configured to detect a first anomaly of the first phase (Figs. 1 and 4 of Osada disclose a motor controller 3 which detects a first anomaly (short-circuits) of the first phase 11 – see Osada, Figs. 1 and 4, paragraphs [0096]-[0097], [0103]-[0104] and [0107]-[0109]);
a second detection circuit configured to detect the first anomaly of the second phase (Figs. 1 and 4 of Osada disclose a motor controller 3 which detects a first anomaly (short-circuits) of the second phase 12 – see Osada, Figs. 1 and 4, paragraphs [0096]-[0097], [0103]-[0104] and [0107]-[0109]);
a third detection circuit configured to detect a second anomaly of the first phase (Figs. 1 and 4 of Osada disclose a motor controller 3 which detects a second anomaly (break) of the first phase 11 – see Osada, Figs. 1 and 4, paragraphs [0096]-[0097], [0103]-[0104] and [0107]-[0109]);
	a fourth detection circuit configured to detect the second anomaly of the second phase (Figs. 1 and 4 of Osada disclose a motor controller 3 which detects a second anomaly (break) of the second phase 12 – see Osada, Figs. 1 and 4, paragraphs [0096]-[0097], [0103]-[0104] and [0107]-[0109]); and
an output circuit configured to output an occurred anomaly as a flag signal based on results of detection by the first to fourth detection circuits (Figs. 1 and 4 of Osada disclose a motor controller 3 which outputs an occurred anomaly as a flag signal based on results of detection by the first to fourth detection circuits – see Osada, Figs. 1 and 4, paragraphs [0109]). 
Osada is silent for specifically disclosing a first detection circuit, a second detection circuit, a third detection circuit, a fourth detection circuit and an output circuit. However, Osada discloses the motor controller which perform all of the functions of a first detection circuit, a second detection circuit, a third detection circuit, a fourth detection circuit and an output circuit (see previous explanation). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a first detection circuit, a second detection circuit, a third detection circuit, a fourth detection circuit and an output circuit separately, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Making separable elements included in the motor control can easily and correctly detect failure of each of elements which performs specific function.
For claims 2 and 13, Osada discloses the motor drive device/the motor drive system according to claims 1 and/or 12, wherein the output circuit outputs a plurality of flag signals corresponding to respective results of detection by the first to fourth detection circuits (Figs. 1 and 4 of Osada discloses the output circuit included in the motor controller 3 (see previous explanation in claim 1 and/or 12 above) outputs a plurality of flag signals corresponding to respective results of detection by the first to fourth detection circuits included in the motor controller 3 – see Osada, Figs. 1 and 4, paragraphs [0109] and [0113]-[0116]).
For claims 3 and 14, Osada discloses the motor drive device according to claims 1 and/or 12, further comprising a control circuit configured to output first and second control signals for controlling the motor to the first and second drive circuits based on results of detection by the first to fourth detection circuits (Fig. 1 and 4 of Osada disclose a control circuit 3 configured to output first and second control signals ( for controlling the motor to the first and second drive circuits 21, 22 based on results of detection by the first to fourth detection circuits – see Osada, Figs. 1 and 4, paragraphs [0114]- [0121]).
For claims 4 and 15, Osada discloses the mater drive device according to claims 3 and/or 14, wherein
the first drive circuit drives the first phase of the motor based on the first control signal (see Osada, Figs. 1 and 4, paragraphs [0114]-[0119]), and
the second drive circuit drives the second phase of the motor based on the second control signal (see Osada, Figs. 1 and 4, paragraphs [0114]-[0119]).
For claims 5 and 16, Osada discloses the motor drive device according to claims 1 and /or 12, wherein
the first drive circuit includes, between a power source and ground, a pair of first and second transistors connected in series with each other and a pair of third and fourth transistors connected in series with each other, the pairs being connected in parallel with each other (Fig. 1 of Osada discloses the first drive circuit 21 includes, between a power source 4 and ground, a pair of first and second transistors (S1 and S2) connected in series with each other and a pair of third and fourth transistors (S3 and S4) connected in series with each other, the pairs being connected in parallel with each other – see Osada, Fig. 1, paragraphs [0052]-[0053]), and 
the second drive circuit includes, between the power source and the ground, a pair of fifth and sixth transistors connected in series with each other and a pair of seventh and eighth transistors connected in series with each other, the pairs being connected in parallel with each other (Fig. 1 of Osada discloses the second drive circuit 22 includes, between a power source 4 and ground, a pair of fifth and sixth transistors (S1 and S2) connected in series with each other and a pair of seventh and eighth transistors (S3 and S4) connected in series with each other, the pairs being connected in parallel with each other – see Osada, Fig. 1, paragraph [0054]). 
For claim 10, Osada discloses the motor drive device according to claim 1, wherein the first anomaly is an overcurrent anomaly (Figs. 1 and 4 of Osada disclose the second abomaly (short-circuit) which is an overcurrent anomaly – see Osada, Figs. 1 and 4, paragraphs [0096]-[0097] and [0106]- [0107]. It is noted that a short circuit is a type of overcurrent).
For claim 11, Osada discloses the motor drive device according to claim 1, wherein the second anomaly is an open load anomaly (Figs. 1 and 4 of Osada disclose the second abomaly (break) which is an open load anomaly – see Osada, Figs. 1 and 4, paragraphs [0096]-[0097] and [0106]-[0107]).
Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (hereinafter Osada, US 2009/0302792 A1) in view of Kawakami (US 2012/0068648 A1).
For claims 8 and 19, Osada discloses all limitations as applied to claims 5 and/or 16 above. Osada is silent for disclosing:
a first comparator is connected at a connection point of the second and fourth transistors with the ground, and
a second comparator is connected at a connection point of the sixth and eight transistors with the ground.
However, Kawakami discloses a motor drive device which comprises:
a first comparator is connected at a connection point of the second and fourth transistors with the ground (Fig. 1 of Kawakami discloses a first comparator 22a is connected at a connection point of the second and fourth transistors M3, M4 with the ground – see Kawakami, Fig. 1, paragraphs [0019] and [0025]), and
a second comparator is connected at a connection point of the sixth and eight transistors with the ground (Fig. 1 of Kawakami discloses a second comparator 22b is connected at a connection point of the sixth and eight transistors M7, M8 with the ground – see Kawakami, paragraphs [0019] and [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Osada to incorporate teaching of Kawakami for purpose of detecting failure of components of motor control system correctly and also to meet the specific condition of the particular application
For claims 9 and 20, Osada in view of Kawakami disclose the motor drive device according to claims 8 and/or 19, wherein
the third detection circuit detects the second anomaly based on a result of detection by the first comparator (Figs. 1 and 4 of Osada in view of Fig. 1 of Kawakami disclose the third detection circuit detects the second anomaly based on a result of detection by Kawakami’s first comparator 22a – see Osada, Figs. 1 and 4, paragraphs [0107]-[0109] and Kawakami, Fig. 1, paragraphs [0025], [0028] and [0042]), and
the fourth detection circuit detects the second anomaly based on a result of detection by the second comparator (Figs. 1 and 4 of Osada in view of Fig. 1 of Kawakami disclose the fourth detection circuit detects the second anomaly based on a result of detection by Kawakami’s second comparator 22b – see Osada, Figs. 1 and 4, paragraphs [0107]-[0109] and Kawakami, Fig. 1, paragraphs [0027]-[0028] and [0042].
Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 6 and 17, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor drive device/a motor drive system comprising first, second, third, fourth, fifth, sixth, seventh, and eighth detection circuits for overcurrent detection are provided in parallel to the first, second, third, fourth, fifth, sixth, seventh, and eighth transistors, respectively.
Claims 7 and 18 are allowed because they depend on claims 6 and 17, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846